Citation Nr: 1822571	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  10-38 996	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a prostate disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, claimed as depression.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of staph poisoning.

6.  Entitlement to service connection for residuals of groin injury.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for prostatitis.

 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and Chicago, Illinois.  Jurisdiction is with the RO in Chicago, Illinois.

In May 2010 and October 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In March 2016, the Veteran testified during a Board hearing before a Veterans Law Judge.  Transcripts of the hearings are of record.

The Veterans Law Judge who conducted the March 2016 hearing is no longer employed at the Board. The Veteran was provided an opportunity to have another Board hearing before a different judge, which he declined in January 2018.  The Board will accordingly proceed with a decision in this matter.

The Board notes that the Veteran's claim and the RO's April 2012 rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

The Board notes that the Veteran's claim for service connection for depression was previously denied in a March 1993 rating decision.  The Veteran appealed that decision, and the claim for service connection for depression was denied by the Board in a January 1998 decision.  In October 2007, the RO denied reopening the claim for service connection for depression, as the evidence received was not new and material.

As the record reflects diagnoses of other psychiatric disorders, and in light of the Court's decision in Clemons, the Board has re-characterized the issues, to include adding the matters of whether new and material evidence has been received to reopen the previously denied claims for service connection for an acquired psychiatric disorders, claimed as depression, and recharacterizing and expanding claim for service connection for PTSD to include a claim for service connection for acquired psychiatric disorder other than PTSD, as noted on the title page.

Given that the Board is reopening the claim, the Board finds the RO's failure to adjudicate the application to reopen no more than harmless error.

As indicated, the Veteran did not appeal the October 2007 decision denying his application to reopen the service-connection claim for major depression, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file; in particular, a March 2012 VA psychiatric examination, a March 2012 statement from a VA physician relating his PTSD to military trauma, and the Veteran's Board hearing testimony providing further details with regard to the onset and nature of his psychiatric disorder.   Accordingly, this claim is reopened.

With respect to the application to reopen the service-connection claim for a prostate disorder, the RO initially denied a claim for prostate infection in an April 1988 rating decision.  The Veteran appealed this decision, and in May 1991 the Board denied service connection for a prostate disorder.  Most recently, in May 2006, the RO denied reopening the claim for service connection for a prostate disorder.  The Veteran did not appeal the May 2006 decision denying his application to reopen the service-connection claim for prostate disability, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file, including various written statements and Board hearing testimony wherein the Veteran provided additional detail regarding the onset and nature of his claimed prostate disorder, relating that his symptoms of urinary frequency and prostatitis to a groin injury sustained in service.  Accordingly, this claim is reopened.

The issues of entitlement to service connection for an acquired psychiatric disorder, a prostate disorder, residuals of staph poisoning, and residuals of groin injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2017 statement, the Veteran withdrew from appeal the issue of entitlement to compensation under 38 U.S.C. § 1151 for prostatitis.

2.  In an unappealed October 2007 rating decision, the RO denied reopening the service-connection claim for depression.

3. The evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for depression.

4.  In an unappealed May 2006 rating decision, the RO denied reopening the service-connection claim for a prostate disorder.

5. The evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for a prostate disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to compensation under 38 U.S.C. § 1151 for prostatitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The October 2007 rating decision denying reopening the service-connection claim for depression is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

3. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for depression has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The May 2006 rating decision denying reopening the service-connection claim for a prostate disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

5. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a prostate disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In a January 2017 written statement, the Veteran indicated that he wished to withdraw the issues of entitlement to compensation under 38 U.S.C. § 1151 for prostatitis.

As the Veteran has withdrawn this matter, there remain no allegations of errors of fact or law for appellate consideration with respect to the claim for compensation under 38 U.S.C. § 1151 for prostatitis.   Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to compensation under 38 U.S.C. § 1151 for prostatitis is dismissed.

The service-connection claim for an acquired psychiatric disorder, claimed as depression, is reopened.

The service-connection claim for a prostate disorder is reopened.



REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Psychiatric Disorder

During the Veteran's March 2016 Board hearing, he testified that his psychiatric disorder began in service, stemming from an in-service physical assault (which he refers to as a "code red" or "blanket party") that occurred during his initial training, after which he went absent without leave (AWOL) for a significant period.   He expressed that he met the DSM-V criteria for diagnosis of PTSD.

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  In this regard, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records do not reflect treatment or diagnosis of an acquired psychiatric disorder, or an in-service assault.  However, he did report injury to the groin area in June 1980.  Moreover, personnel records indicate that he was AWOL for a period of 2 years and 9 months from July 1980 to April 1983, beginning around the timeframe of the alleged assault.

With respect to whether the Veteran has PTSD, in March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125. It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014). See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board in July 2015, and thus the DSM-V applies.

Here, there is conflicting evidence as to whether the Veteran meets the criteria for diagnosis of PTSD. A March 2012 VA examiner found that the Veteran did not have a mental disorder which conformed to the criteria of DSM-IV. However, as noted above, the criteria for the DSM-V apply in this case.  VA treatment records dated through 2014 reflect assessment of PTSD, and VA physician M.W. provided statements in March 2012 and May 2013 relating the Veteran's diagnosis of PTSD due a beating by a fellow soldier.  She noted that the Veteran met the criteria for diagnosis of PTSD.  However, she did not discuss the diagnostic criteria.

Based on the foregoing, the Board concludes that additional examination to clarify the Veteran's diagnosis and provide an opinion regarding the etiology of any diagnosed psychiatric disorder is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Residuals of Staph Infection

The Veteran likewise contends that he is entitled to service connection for residuals of staph poisoning incurred in service.  He reported that he was seen for treatment at Balboa hospital, but received no medical follow-up treatment and he had experienced stomach problems since this incident, most recently diagnosed as irritable bowel syndrome (IBS).

The Veteran's service treatment records reflect he was seen in June 1980 with complaint of diarrhea and vomiting.  He was diagnosed with staph poisoning.

However, records of treatment from the Balboa Naval Medical Center do not appear to be associated with the claims file.  On remand, efforts to obtain these records should be undertaken.

On VA treatment in April 1985, the Veteran complained of constipation alternating with diarrhea.  He reported a history of food poisoning in boot camp with abdominal pain, vomiting, and diarrhea.  He was assessed with hemorrhoids at that time.

A June 2000 post-service private treatment report reflects that the Veteran reported a 20-year history of irregular bowel movements and stomach problems, with an onset in service.  At that time, a most likely diagnosis of IBS was indicated. VA and private treatment records reflect diagnosis of gastrointestinal reflux disease (GERD) 

The Veteran contends that his current gastrointestinal complaints are related to the in-service staph poisoning or improper treatment and follow-up care.  He indicated that he had been diagnosed with irritable bowel syndrome and requested an examination to determine whether there was a relationship between his in-service complaints and current disability.

Accordingly, the Board concludes that an examination to clarify the Veteran's diagnosis and provide an opinion regarding the etiology of any diagnosed disorder is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79 (2006).

Residuals of Groin Injury and Prostate Disorder

The Veteran contends that he has suffered from urinary frequency, eventually diagnosed as prostatitis as a result of the groin injury due to a physical assault sustained in service.

The Veteran's service treatment records do reflect complaint of injury to the groin area for 2 days.  Post-service treatments dated in 1985 reflect burning and frequency on urination.  At that time, he reported a 4 year history of urinary problems.  He was assessed with prostatitis.  However, prostate infection was not found on March 1988 VA examination.

Since that time, the Veteran has continued to report urinary difficulties.  Assessment of urethral strictures, status post urethral stenting frequency, and urinary incontinence were indicated.  A June 2008 VA treatment report includes notation of a moderately enlarged prostate shown on ultrasound.

Given the notation of injury in service, the Veteran's report of urinary difficulties in and since service, and indication of current prostate disability, the Board concludes that an examination to clarify the Veteran's diagnosis and provide an opinion regarding the etiology of any diagnosed disorder is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including updated VA treatment records.

2.  Obtain records of treatment from the Balboa Naval Medical Center from around June 1980.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination. 

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service assault. If the examiner determines that an in-service physical assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD (according to the DSM-V) as a result of the in-service physical assault, or any other identified in-service stressor.  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

In rendering a diagnosis, the examiner is asked to consider and address the conflicting diagnoses on VA examination in 2012 and in VA treatment records/by the VA physician in 2012 and 2013.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder 1) had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service. 

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed residuals of staph poisoning.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination. 

The examiner should identify all disorders potentially related to staph poisoning, to specifically include all gastrointestinal disorders.  Then, with respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise medically related to service, to include diagnosis and treatment of staph poisoning therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed residuals of groin injury/prostate disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination. 

The examiner should identify all disorders potentially related to groin injury, to specifically include all urinary and prostate-related disorder. Then, with respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise medically related to service, to include the report of groin injury therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

6.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


